Name: 2014/37/EU: European Council Decision of 21Ã January 2014 appointing a member of the Executive Board of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2014-01-25

 25.1.2014 EN Official Journal of the European Union L 22/41 EUROPEAN COUNCIL DECISION of 21 January 2014 appointing a member of the Executive Board of the European Central Bank (2014/37/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 283(2) thereof, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 11.2 thereof, Having regard to the recommendation of the Council of the European Union (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Governing Council of the European Central Bank (3), Whereas: (1) By letter dated 17 December 2013, the President of the European Central Bank, Mr Mario DRAGHI, announced the decision of Mr JÃ ¶rg ASMUSSEN to resign from his position on the Executive Board prior to the end of his term of office on 31 December 2019. His resignation took effect on 7 January 2014. It is therefore necessary to appoint a new member of the Executive Board of the European Central Bank. (2) The European Council wishes to appoint Ms Sabine LAUTENSCHLÃ GER who, in its view, fulfils all the requirements set out in Article 283(2) of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Ms Sabine LAUTENSCHLÃ GER is hereby appointed a member of the Executive Board of the European Central Bank for a term of office of eight years as from 27 January 2014. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 January 2014. For the European Council The President H. VAN ROMPUY (1) OJ C 8, 11.1.2014, p. 1. (2) Opinion delivered on 16 January 2014 (not yet published in the Official Journal). (3) Opinion delivered on 8 January 2014 (not yet published in the Official Journal).